DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

 Response to Amendment
The amendment filed 25 January 2021 has been entered.  Claims 1, 3, 8, 12-13, and 19 are currently amended.  Claims 21-22 are newly added.  Claim 7 is canceled.  Claims 1-6 and 8-22 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and all dependent claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner notes that the Applicant’s arguments do not appear to be consistent with that which is disclosed in the original Specification.  The arguments insist that a hook is “an angled, curved, or bent material to catch or hang a corresponding element”.  However, the cushion hook 124 of the Applicant’s disclosure does not appear to be such an element, but is instead a series of beams (150, 140) defining a slot with an additional protruding beam element (152, 154).  

Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the claimed pressure relief assembly is not anticipated by or obvious over the prior art.  The claimed structure of a pressure relief assembly comprising a housing; plurality of flaps; plurality of cushions; plurality of first attachments; plurality of second attachments distinct and separate from the first attachments; plurality of clearance holes in at least one cushion; and plurality of protuberances extending outwardly from support ribs, extending through the plurality of clearance holes in the at least one cushion, and abutting the underside of at least one flap; and the claimed relationships therebetween said structural elements is nonobvious in light of the prior art. 
Claims 14-18 are allowable at least because of their dependence on claim 13. 

Claim 20 is allowable at least because of its dependence on claim 19. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and all dependent claims are rejected under 35 U.S.C. 112(b), because it is not consistent with the Applicant’s own lexicography as defined in the Specification.  Per Para. 46, “cushion hooks 124 include lead-in ramps 140 on either side”.  If the hook(s) include the ramps, the ramps cannot be proximate to the hook(s).  Claim 8 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 6, 8-9, 11-12, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyesen et al. (U.S. Patent No. 5247912) in view of Schwarzkopf et al. (Published U.S. Patent Application No. 20150165873).
Regarding claim 1, Boyesen (Fig. 7-8) teaches a pressure relief assembly comprising: 
a housing (reed cage 77) having lateral walls (see Fig. 7, walls to the sides of the reed valve mounting holes 48) integrally connected to top and bottom walls (see Fig. 7, walls to above and below the reed valve mounting holes 48) that define an air passage chamber (see Fig. 7) having at least one airflow opening (see Fig. 7); 
a flap (reed valve member 84) secured within the air passage chamber, wherein the flap is configured to move into an open position to expose the at least one airflow opening to relieve air pressure (see Fig. 7-8); 
a cushion (overlay 78) secured to the housing underneath the flap, wherein the cushion is configured to cushion motion of the flap; 
a first attachment that securely couples the flap to the housing (bolts 82 attach the member 84 through holes in the elevated land 80 of the reed cage 77); and 
a second attachment that securely couples the cushion to the housing (reed cage 77 is provided with a contoured recess 96 adapted to retain the overlay 78), 
wherein the first attachment is separate and distinct from the second attachment (see Fig. 8).
Boyesen is silent regarding the second attachment being a plurality of hooks. 
However, Schwarzkopf (Fig. 1-4) teaches an attachment comprising a plurality of hooks (holding projections 26) that securely couples a cushion (valve flap 16) to a housing (Para. 24, “valve flaps 16 therefore each also have, at their end mounted on the frame 12, two slits 24 through which is guided a holding projection 26 of the frame 12 which is triangular in cross section, in particular formed as a hollow triangle. The valve flaps 16 are mounted by machine from above in the view in FIG. 3, in that first the holding projection 26 with its corner side 28 at the top in FIG. 3 is pressed through the slit 24. Thus the slit 24 widens and then engages under the holding projection 26 by snapping back under reformation. The leg side 30 opposite the corner side 28 with its underside forms a stop surface 32 for the respective valve flap 16. The stop surface 32 extends substantially parallel to the first supporting surface 18. It is evident in FIG. 3 in particular that the valve flap 16 is held between the first supporting surface 18 and the stop surface 32”). 
It would have been obvious to one skilled in the art at the time of the invention to include the hook as a second attachment by combining prior art elements according to known methods to yield predictable results as taught by Schwarzkopf into the teachings of Boyesen because it does no more than yield predictable results of ensuring that the cushion is secured to the housing through the geometry of the second attachment (Schwarzkopf:  see description of securing mechanism in previously quoted Para. 24) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1, wherein the first attachment is at a first location of the housing, wherein the second attachment is at a second location of the housing, and wherein the first location differs from the second location (Boyesen:  see Fig. 8).

Regarding claim 3, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1, wherein the first attachment is outside of the at least one airflow opening (Boyesen:  see Fig. 7). 

Regarding claim 4, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1, wherein the flap has a first size and a first shape (Boyesen:  see Fig. 7), wherein the cushion has a second size and a second shape (Boyesen:  see Fig. 7), and wherein the first size and the first shape differ from the second size and the second shape (Boyesen:  see Fig. 7).

Regarding claim 6, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1, wherein the first attachment comprises a connecting post (Boyesen:  bolt 82).

Regarding claim 8, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1, further comprising at least one lead-in ramp proximate to at least one hook of the plurality of hooks (Schwarzkopf:  first supporting surface 18 formed by 

Regarding claim 9, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1, wherein the second attachment comprises at least one channel formed through a portion of the housing (Boyesen:  see Fig. 8).

Regarding claim 11, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1, wherein the flap is configured to sealingly engage the housing around the at least one airflow opening without the cushion interfering with the flap sealingly engaging the housing (Boyesen:  Col. 10 lines 36-38, “Presently reed valve members are often curved or "cupped" to provide a downward bias and to assure a tight seal”).

Regarding claim 12, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1, wherein the cushion (Boyesen:  overlay 78) comprises at least one clearance hole (Boyesen:  see Fig. 7, a hole lines up with elevated land 80), wherein the housing comprises at least one protuberance (Boyesen:  elevated land 80) extending outwardly from a support rib (Boyesen:  see Fig. 7-8), wherein the at least one protuberance outwardly extends through the at least one clearance hole when the cushion is seated on the support rib, and wherein the at least one protuberance is configured to abut an underside of the flap (Boyesen:  see Fig. 8).



Regarding claim 22, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1, wherein at least one hook of the plurality of hooks extends from the top wall (Schwarzkopf:  see Fig. 1, 4) into the at least one airflow (Schwarzkopf:  see Fig. 4, portions of the holding projections 26 project past the wall on which it is mounted into the area of the airflow).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyesen et al. (U.S. Patent No. 5247912) in view of Schwarzkopf et al. (Published U.S. Patent Application No. 20150165873) as applied to claim 1 above, and further in view of Martin et al. (U.S. Patent No. 7188622).
Regarding claim 5, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1. 
Boyesen in view of Schwarzkopf are silent regarding the pressure relief assembly, wherein the flap has a first peripheral envelope, wherein the cushion has a second peripheral envelope, and wherein the first peripheral envelope is greater than the second peripheral envelope.
However, Martin (Fig. 4-5) teaches a pressure relief assembly (exhalation valve 14'), wherein the flap (flap 22) has a first peripheral envelope (see Fig. 5), wherein the cushion (planar seal surface 24') has a second peripheral envelope (see Fig. 5), and 
It would have been obvious to one skilled in the art at the time of the invention to ensure the first peripheral envelope is greater than the second peripheral envelope by combining prior art elements according to known methods to yield predictable results as taught by Martin into the teachings of Boyesen because it does no more than yield predictable results of ensuring that the cushion provides an effective seal, as it is touching the flap at all points around the perimeter of the cushion, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyesen et al. (U.S. Patent No. 5247912) in view of Schwarzkopf et al. (Published U.S. Patent Application No. 20150165873) as applied to claim 1 above, and further in view of Yamamoto (Published U.S. Patent Application No. 20160152114).
Regarding claim 10, Boyesen in view of Schwarzkopf teaches the pressure relief assembly of claim 1. 
Boyesen in view of Schwarzkopf are silent regarding the flap being formed of a flexible thermoplastic elastomer, and the cushion being formed of felt.
However, Yamamoto (Fig. 4) teaches an assembly (see Fig. 4), wherein the flap is formed of a flexible thermoplastic elastomer (Paragraph 89, “right valve seat member 40 has an outer peripheral frame 40a and a partition mechanism 40b, and is made of a synthetic resin material (e.g., polypropylene)”), and wherein the cushion is formed of 
It would have been obvious to one skilled in the art at the time of the invention to include the disclosed materials for the elements by combining prior art elements according to known methods to yield predictable results or by simple substitution of one known element for another to obtain predictable results as taught by Yamamoto into the teachings of Boyesen because it does no more than yield predictable results of providing a means to ensure a tight seal which reduces both airflow and noise passing through the assembly, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762